 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL WITKIN,                                   No. 2:19-cv-0406 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER AND REVISED SCHEDULING
                                                        ORDER
14    M LOTERSZTAIN,, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. On May 17, 2021, plaintiff filed a motion

18   to modify the scheduling order. Plaintiff seeks a one-week extension of the discovery deadline to

19   allow his final set of discovery requests to be timely under the scheduling order.

20          “The district court is given broad discretion in supervising the pretrial phase of litigation.”

21   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (citation and internal

22   quotation marks omitted). Rule 16(b) provides that “[a] schedule may be modified only for good

23   cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The schedule may be modified

24   ‘if it cannot reasonably be met despite the diligence of the party seeking the extension.’”

25   Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting

26   Johnson, 975 F.2d at 607).

27          The undersigned has read and considered plaintiff’s motion to modify the scheduling

28   order. Good cause appearing, the undersigned grants the motion. In light of mailing delays, the
                                                        1
 1   discovery deadline is extended to July 30, 2021. The pretrial motions deadline is extended to
 2   October 22, 2021.
 3            Accordingly, IT IS HEREBY ORDERED that:
 4            1. Plaintiff’s motion (ECF No. 31) is granted;
 5            2. The July 16, 2021 discovery deadline is extended until July 30, 2021; and
 6            3. The dispositive motions deadline, October 8, 2021, is extended to October 22, 2021.
 7   All other provisions of the prior scheduling order (ECF No. 30) remain in full force and effect.
 8   Dated: May 25, 2021
 9

10

11

12   /cw/witk0406.16b

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
